09/26/2019
               IN THE COURT OF APPEALS OF TENNESSEE
                           AT NASHVILLE
                                August 13, 2019 Session

      PMFS H-VIEW I, LLC v. METROPOLITAN GOVERNMENT OF
            NASHVILLE AND DAVIDSON COUNTY ET AL.

                Appeal from the Chancery Court for Davidson County
                    No. 17-1177-III   Ellen H. Lyle, Chancellor
                      ___________________________________

                           No. M2018-01806-COA-R3-CV
                       ___________________________________

This appeal concerns a municipality’s authority to order structures demolished pursuant
to the Slum Clearance and Redevelopment Act, Tenn. Code Ann. § 13-21-101 et seq.,
and local ordinances implementing that Act. The trial court vacated a decision of the
Metropolitan Board of Property Standards and Appeals that required demolition of the
structures at issue. In light of the evidence that the cost to repair the structures exceeds
fifty percent of their value, we reverse the decision of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Reversed
                                  and Remanded

ARNOLD B. GOLDIN, J., delivered the opinion of the Court, in which J. STEVEN
STAFFORD, P.J., W.S., and CARMA DENNIS MCGEE, J., joined.

J. Brooks Fox and Catherine J. Pham, Nashville, Tennessee, for the appellant,
Metropolitan Government of Nashville and Davidson County

R. Mark Donnell, Jr., Nashville, Tennessee, for the appellee, PMFS H-View I, LLC.

                                        OPINION

                 BACKGROUND AND PROCEDURAL HISTORY

        The Appellee PMFS H-View I, LLC (“PMFS”) is the owner of a vacant
apartment complex located at 4301 Hermitage Road (“the Property”). Although there
were existing tenants when PMFS acquired the Property in September 2007, the
structures on the Property have since been vacant for over a decade. In 2017, the
Davidson County Assessor of Property valued the structures at $33,600.00.
       The present dispute stems from an inspection of the Property that occurred in May
2017. Following this inspection, PMFS was sent a letter by the Metropolitan
Government of Nashville and Davidson County (“Metro”), wherein William Penn, the
Assistant Director of the Property Standards Division, wrote as follows:

               A preliminary investigation was made by a Metropolitan Property
       Standards Inspector in accordance with the provisions of the Metropolitan
       Property Standards Code enacted by the Metropolitan Council as Ordinance
       No. BL-2001-585. The investigation made on May 2, 2017, revealed that
       the structure located thereon appears to be unfit for human habitation . . . .
       The Metropolitan Property Standards Inspector who investigated your
       property has prepared an inspection report and it is requested that you
       appear for a hearing before the Director or his designated agent regarding
       this report at 8:30 a.m. on June 27, 2017, in the Metro Office Building, 800
       2nd Avenue, South, 3rd Floor. You and/or parties in interest may file an
       answer to this complaint and you may appear in person, or otherwise, to
       offer your testimony or the testimony of your witnesses in opposition to the
       inspector’s report at the above mentioned time and date.

Pursuant to the attached inspection reports for the structures, which recommended
demolition, it was noted that the cost to repair the structures would be in excess of 50%
of the assessed value. In pertinent part, the reports outlined as follows:

       The extent of the damage and / or deterioration of the structure(s) render the
       structure(s) unfit for human habitation. The severity of the condition of this
       property is such that the repairs necessary to bring this property into
       compliance with applicable codes would exceed fifty percent of the
       structures value qualifying this property for demolition. And in the case of
       this property(s), the damage / destruction of the structure(s) exceeds 75%,
       rendering the restoration of the structure(s) impractical.

       Although a demolition order would subsequently issue on June 27, 2017 upon the
basis of the findings in the inspection reports,1 PMFS appealed the matter to the
Metropolitan Board of Property Standards and Appeals (“the Board”). A hearing before
the Board was scheduled for September 6, 2017, and in advance of the hearing, counsel
for PMFS tendered a letter to the Board indicating that PMFS did not seek to repair the
buildings on the Property, albeit while still opposing the order to demolish.



       1
          The demolition order found, among other things, that the conditions of the structures were
“inimical to the general welfare of the residents and property owners of Metropolitan Nashville and
Davidson County.”
                                               -2-
       The hearing before the Board eventually occurred as scheduled, and, upon the
conclusion of the proceedings, the Board voted to uphold the demolition order. The
present litigation was then commenced on November 1, 2017, when PMFS filed a
petition for writ of certiorari in the Davidson County Chancery Court. In its petition,
PMFS requested that the Chancery Court direct the Board to vacate the demolition order.

       A writ of certiorari was promptly issued by the Chancery Court upon the filing of
the petition, and thereafter, on April 27, 2018, the administrative record was filed. The
matter was heard by the Chancery Court in a hearing on August 2, 2018. In a subsequent
order entered on August 30, 2018, the Chancery Court granted relief in favor of PMFS
and vacated the demolition order, stating in relevant part as follows:

      [T]he Demolition Order does not analyze whether the vacant structure on
      the Property could be repaired to be safe for a vacant building, a different,
      potentially less costly fix to make, but instead analyzes the cost to repair the
      Property to the high standard of fit for human habitation resulting in the
      Demolition Order concluding that demolition is necessary because the cost
      to bring the Property to be fit for human habitation is impractical.

(emphasis in original) Despite vacating the demolition order, the Chancery Court stated
that its ruling was without prejudice to the Board to reassign the matter to the Codes
Department to apply what was, in the court’s view, the correct standard. This appeal
followed upon the filing of a notice of appeal by Metro.

                                  STANDARD OF REVIEW

        A common law writ of certiorari provides limited judicial review. 421 Corp. v.
Metro. Gov’t of Nashville & Davidson Cty., 36 S.W.3d 469, 474 (Tenn. Ct. App. 2000).
“The scope of review by the appellate courts is no broader or more comprehensive than
that of the trial court.” Watts v. Civil Serv. Bd. for Columbia, 606 S.W.2d 274, 277
(Tenn. 1980). The scope of review “goes no further than determining whether the
administrative body ‘exceeded its jurisdiction; followed an unlawful procedure; acted
illegally, arbitrarily, or fraudulently; or acted without material evidence to support its
decision.’” Levitt v. City of Oak Ridge, No. E2011-02732-COA-R3-CV, 2012 WL
5328248, at *2 (Tenn. Ct. App. Oct. 30, 2012) (quoting Lafferty v. City of Winchester, 46
S.W.3d 752, 758-59 (Tenn. Ct. App. 2000)).

                                     DISCUSSION

       Here, Metro challenges the Chancery Court’s conclusion that the Board’s decision
should be vacated. In relevant part, Metro argues that the proposed demolition of the
structures on the Property is supported by the Slum Clearance and Redevelopment Act,

                                           -3-
Tenn. Code Ann. § 13-21-101 et seq., and the local ordinances adopted pursuant to it.
For the reasons that follow, we agree.

     As this Court has noted in the past, Tennessee’s Slum Clearance and
Redevelopment Act

       confers upon municipalities the power “to exercise its police powers to
       repair, close or demolish” structures that are unfit for human occupation or
       use. Tenn. Code Ann. §13-21-102(a). It authorizes municipalities to adopt
       ordinances relating to the structures within the municipality that are unfit
       for human occupation or use. Tenn. Code Ann. § 13-21-103. The
       municipality is directed to designate or appoint a public officer to exercise
       the powers prescribed by the ordinances. Tenn. Code Ann. § 13-21-103(1).
       The Act provides that the designated public officer can serve complaints,
       hold hearings, and determine structures to be unfit for human occupation
       and use . . . . Tenn. Code Ann. § 13-21-103(2), (3).

              By passing the Slum Clearance and Redevelopment Act, “the
       legislature provided a method for municipalities to order the demolition of
       a building found unfit for human habitation.” Manning v. City of Lebanon,
       124 S.W.3d 562, 565 (Tenn. Ct. App. 2003) (citing Winters v. Sawyer, 225
Tenn. 113, 463 S.W.2d 705 (1971)).

City of Jackson v. Walker, No. W2015-00621-COA-R3-CV, 2016 WL 384999, at *3
(Tenn. Ct. App. Feb. 2, 2016).

       Under the pertinent statutory scheme, once a structure is determined to be unfit for
human occupation or use, its potential fate is dependent on the cost required to repair,
alter, or improve it. Indeed, Tennessee Code Annotated section 13-21-103(3) specifically
provides as follows:

       (3) If, after such notice and hearing, the public officer determines that the
       structure under consideration is unfit for human occupation or use, the
       public officer shall state in writing the public officer’s findings of fact in
       support of such determination and shall issue and cause to be served upon
       the owner thereof an order:

       (A) If the repair, alteration or improvement of the structure can be made at
       a reasonable cost in relation to the value of the structure (the ordinance of
       the municipality may fix a certain percentage of such cost as being
       reasonable for such purpose), requiring the owner, within the time specified
       in the order, to repair, alter or improve such structure to render it fit for

                                           -4-
      human occupation or use or to vacate and close the structure as a place of
      human occupation or use; or

      (B) If the repair, alteration or improvement of the structure cannot be made
      at a reasonable cost in relation to the value of the structure (the ordinance of
      the municipality may fix a certain percentage of such cost as being
      reasonable for such purpose), requiring the owner, within the time specified
      in the order, to remove or demolish such structure;

Tenn. Code Ann. § 13-21-103(3).

      Pursuant to the municipal analog adopted by Metro, the relevant percentage fixed
pursuant to this provision is 50%:

             If, after such notice and hearing, as provided in Section 16.24.580,
      the director or the director’s authorized agent determines that the dwelling
      or structure under consideration is unfit for human habitation, occupation,
      or use, the individual making the determination shall state in writing the
      findings of fact in support of such determination and shall issue and cause
      to be served upon the owner thereof an order:

             1. If the repair, alteration, or improvement of such dwelling,
      structure or accessory dwelling or structure can be made at a cost not
      to exceed fifty percent of the value of the dwelling or structure,
      requiring the owner, within the time specified in the order, to repair, alter or
      improve such building or structure to render it fit for human habitation,
      occupation or use, or to vacate and close the building or structure as a place
      of human habitation, occupation or use. The order shall allow a reasonable
      time for the performance of any act it requires. For the purposes of this
      article, the value of the dwelling or structure shall be assumed to be that
      established by the tax assessor’s office.

      ....

             2. If the repair, alteration, or improvement of such dwelling,
      structure, or accessory dwelling or structure cannot be made at a cost
      not to exceed fifty percent of the value of the dwelling or structure,
      requiring the owner within the time specified in the order to remove or
      demolish such dwelling or structure. For the purposes of this article, the
      value of the dwelling or structure shall be assumed to be that established by
      the tax assessor’s office.


                                           -5-
Metro Code § 16.24.590 (emphases added). As is evident, upon a finding that a structure
is unfit for human habitation, occupation, or use, an order shall issue requiring the owner
to remove or demolish the structure if the cost to repair the structure would exceed fifty
percent of the structure’s value based on the value of the structure established by the tax
assessor’s office, i.e., the assessed value of the property.

       Contrary to arguments made by PMFS on appeal, the Board’s decision in this case
was supported by the record before it. Mr. Penn stated before the Board that the
structures were a “blight” on the community and neighborhood, specifically noting that
they were “in a very serious state of deterioration.” Moreover, the inspection reports for
the Property, which are included in the administrative record, detail numerous violations
of the Property Standards Code and include a corresponding finding that the structures
are unfit for human habitation. According to the reports, “[a]ll of the major systems,
including structural, appear to have been affected and/or damaged due to neglect.”
Further, the reports contain specific findings that the level of damage and destruction at
the Property pose an “immediate hazard to the community.” These particular inspection
assessments are themselves significant, as they provided the Board evidence that the
structures are unfit for human habitation. See Metro Code § 16.24.570 (emphasis added)
(“Any dwelling or structure is unfit for human habitation, occupation, or use if conditions
exist which, in the opinion of the director, are dangerous or injurious to the health,
safety, or morals of the occupants of dwelling or structure, the occupants of neighboring
buildings, structures, or premises, or other residents of the metropolitan government
area.”). Critically, the inspection reports also contain a finding that “[t]he severity of the
condition of this property is such that the repairs necessary to bring this property into
compliance . . . would exceed fifty percent of the structures value qualifying this property
for demolition.” In our view, therefore, the record, as well as the local ordinances
implementing the Slum Clearance and Redevelopment Act, clearly furnished a basis upon
which the Board could conclude that the structures on the Property should be demolished.

       In holding that demolition was not supported, the Chancery Court first looked to
the text of Metro Code § 16.24.590 to support its conclusion that “a long-term closed,
vacated structure is . . . an alternative to dealing with a structure unfit for human
habitation.” We have no quarrel with the premise that demolition is not automatically
required for structures deemed unfit for human habitation. The Metro Code does indicate
that vacant structures are permissible, and the trial court rightfully acknowledged in its
order that “vacate and close” is an option for structures under Metro Code § 16.24.590.
Yet, it must be emphasized that this “vacate and close” option for structures deemed unfit
for human habitation, occupation, or use is specifically available when the cost to repair
the structures does not exceed fifty percent of their value. Again, in relevant portion, the
Metro Code provides as follows:

             If . . . the director or the director’s authorized agent determines that
       the dwelling or structure under consideration is unfit for human habitation,
                                              -6-
       occupation, or use, the individual making the determination shall state in
       writing the findings of fact in support of such determination and shall issue
       and cause to be served upon the owner thereof an order:

             1. If the repair, alteration, or improvement of such dwelling,
                 -
       structure or accessory dwelling or structure can be made at a cost not
       to exceed fifty percent of the value of the dwelling or structure,
       requiring the owner, within the time specified in the order, to repair, alter or
       improve such building or structure to render it fit for human habitation,
       occupation or use, or to vacate and close the building or structure as a
       place of human habitation, occupation or use.

Metro Code § 16.24.590 (emphases added). Here, of course, evidence in the
administrative record indicated that the cost to repair the structures exceeded fifty percent
of their value. Thus, the “vacate and close” option alluded to by the Chancery Court is
inapplicable.

      Despite its initial observations about the “vacate and close” option in Metro Code §
16.24.590, the Chancery Court later held in its order that the criteria of that Code section
do not apply. According to the court, the relevant standard is found at Metro Code §
16.24.320 given that the structures at issue are not presently occupied. Under that
provision, “[a]ll vacant buildings, structures, and the premises thereof, shall be
maintained in a safe, clean, and sanitary condition as provided herein so as not to cause
blight and or otherwise adversely affect the public health, safety, or welfare.” Metro
Code § 16.24.320.

       We do not dispute that the Metro Code provides standards for vacant buildings,
such as in Metro Code § 16.24.320, but we respectfully disagree with the Chancery Court
that Metro Code § 16.24.590, which implements the Slum Clearance and Redevelopment
Act, is inapplicable to this matter. The structures on the Property may presently be
unoccupied, but this is of no moment. As Metro has pointed out, the definition of
“structure” includes a vacant building, see Metro Code § 16.24.030; see also Tenn. Code
Ann. § 13-21-101(9), and the Director of the Department of Codes Administration is
specifically authorized to take action with respect to structures unfit for human
habitation, occupation, or use. See Metro Code § 16.24.560. Indeed, as we have
previously explained, the Slum Clearance and Redevelopment Act “confers upon
municipalities the power ‘to exercise its police powers to repair, close or demolish’
structures that are unfit for human occupation or use.” Walker, 2016 WL 384999, at *3
(quoting Tenn. Code Ann. § 13-21-102(a)).

      In defense of the Chancery Court’s action, PMFS offers, among other things, the
following argument on appeal: “If ‘alteration’ of the structure to comply with the
specific Code provisions that apply to vacant structures is possible at a cost not to exceed
                                           -7-
fifty percent of its value, then the ‘vacate and close’ option provided in section
16.24.590(1) and (1)(b) should be available to the owner.” Respectfully, we find no
support for this position. It is true that a “vacate and close” option is available under
Metro Code § 16.24.590. However, the specific formula advocated for by PMFS is non-
existent. The fifty percent benchmark under Metro Code § 16.24.590 is in relation to
making the property fit for human habitation, occupation, or use, not in relation to a
generalized standard for vacant properties. See Metro Code § 16.24.590(1) (emphasis
added) (“If the repair, alteration, or improvement of such dwelling, structure or accessory
dwelling or structure can be made at a cost not to exceed fifty percent of the value of
the dwelling or structure, requiring the owner, within the time specified in the order, to
repair, alter or improve such building or structure to render it fit for human
habitation, occupation or use, or to vacate and close the building or structure as a place
of human habitation, occupation or use.”). Again, in this case, it appears that there is
only evidence that the cost to repair the structures exceeds fifty percent of their value.

       To conclude, we hold that Metro had authority to take action regarding the
Property pursuant to the Slum Clearance and Redevelopment Act. Further, because the
evidence showed that the cost to repair the structures exceeded fifty percent of their
value, the Board acted properly in ordering their demolition. See Metro Code §
16.24.590 (noting that an owner shall be required to remove or demolish a structure unfit
for human habitation “[i]f the repair, alteration, or improvement of such dwelling,
structure, or accessory dwelling or structure cannot be made at a cost not to exceed fifty
percent of the value of the dwelling or structure”). The trial court’s decision to vacate the
Board’s action is accordingly reversed.

                                     CONCLUSION

      In light of the foregoing discussion, we hereby reverse the trial court’s judgment
and remand the case for the entry of an order reinstating the decision of the Board.



                                                  _________________________________
                                                  ARNOLD B. GOLDIN, JUDGE




                                            -8-